REVERSE the order granting the motion to dismiss AND
                 REMAND this matter to the district court for further proceedings
                 consistent with this order.


                                                                                         J.
                                                           Hardesty


                                                                                         J.




                 CHERRY, J., concurring:
                             For the reasons stated in the SFR Investments Pool 1, LLC v.
                 U.S. Bank, N.A.,   130 Nev. , 334 P.3d 408 (2014), dissent, I disagree
                 that respondent lost its lien priority by virtue of the homeowners
                 association's nonjudicial foreclosure sale. I recognize, however, that SFR
                 Investments is now the controlling law and, thusly, concur in the
                 disposition of this appeal.

                                                                                         J.



                 cc: Hon. Timothy C. Williams, District Judge
                      Maier Gutierrez Ayon, PLLC
                      Wright, Finlay & Zak, LLP/Las Vegas
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 194,A    e